Citation Nr: 0616957	
Decision Date: 06/09/06    Archive Date: 06/26/06

DOCKET NO.  04-28 360A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to restoration of a 100 percent disability 
rating for service-connected residuals of prostate cancer, 
status post prostatectomy, currently evaluated as 
40 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected degenerative joint disease of the cervical 
spine, currently evaluated as 20 percent disabling.


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
November 1991.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma 
(the RO).

Procedural history

The prostate claim

In an October 2002 rating decision, service connection was 
granted for residuals of prostate cancer, status post 
prostatectomy.  A 100 percent disability rating was assigned 
effective July 10, 2002.

In May 2003, the RO proposed to decrease the evaluation of 
the service-connected residuals of prostate cancer from 100 
percent to 40 percent.  In a November 2003 rating decision, 
the RO implemented the proposal to reduce the disability 
rating assigned for the veteran's service-connected residuals 
of prostate cancer from 
100 percent to 40 percent, effective February 1, 2004.  The 
veteran filed a timely Notice of Disagreement (NOD), and 
after the RO issued a Statement of the Case in June 2004, the 
appeal was perfected with the timely submission of his 
substantive appeal (VA Form 9) in August 2004.  

The cervical spine claim

In a February 1993 VA rating decision, service connection was 
granted for a cervical spine disability.  A 20 percent 
disability rating was assigned.

In a June 2004 Decision Review Officer decision, the RO 
denied the veteran's claim for a disability rating in excess 
of 20 percent for the service-connected cervical spine 
disability.  The veteran filed a timely Notice of 
Disagreement (NOD), and after the RO issued a Statement of 
the Case in February 2005, the appeal was perfected with the 
timely submission of his substantive appeal (VA Form 9) in 
April 2005.  

The issue of an increased rating for the service-connected 
cervical spine disability is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

Personal hearing

In connection with his appeal, the veteran testified at a 
videoconference hearing which was chaired by the undersigned 
Veterans Law Judge in January 2006, and accepted such hearing 
in lieu of an in-person hearing before a Member of the Board.  
See 38 C.F.R. § 20.700(e) (2005).  A transcript of the 
hearing is associated with the veteran's VA claims folder, 
and he was provided with a copy in Mach 2006.


FINDINGS OF FACT

1.  The veteran underwent surgery for a prostate 
adenocarcinoma in July 2002.

2.  The veteran's service-connected residuals of prostate 
cancer, status post prostatectomy, were rated 100 percent 
disabling for less than five years when the RO reduced the 
rating to 40 percent.  

3.  The RO complied with the procedural requirements for 
reducing the veteran's disability rating for residuals of 
prostate cancer, status post prostatectomy, to include 
providing proper notification of the proposal to reduce the 
disability rating and giving the veteran the opportunity to 
submit evidence.

4.  At the time of the November 2003 rating reduction 
decision, there had been no local reoccurrence or metastasis.

5.  At the time of the November 2003 rating reduction 
decision, the veteran had urine leakage that did not require 
the use of appliance or the wearing of absorbent materials 
which must be changed more than four times a day.


CONCLUSIONS OF LAW

1.  The RO satisfied the procedural requirements governing 
the reduction in ratings prior to effectuating its rating 
decision of November 2003 implementing the proposed 
reduction.  38 C.F.R. § 3.105(e) (2005).

2.  The reduction of the veteran's disability rating for 
residuals of prostate cancer, status post prostatectomy, from 
100 percent to 40 percent was warranted, and the requirements 
for restoration have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.115b, Diagnostic Code 
7528 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to restoration of a 
previously assigned 100 percent disability rating for 
residuals of prostate cancer, status post prostatectomy.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.  The veteran will then move to an 
analysis of the issue of restoration.  Although all of the 
evidence in the claims file may not be specifically cited in 
the Board's decision, the Board has reviewed and considered 
all of the evidence in the claims file in reaching its 
conclusion.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist. The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The Court has been more specific concerning evaluation of 
restoration claims; this will be discussed below.



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

The Board observes that the veteran was notified by the May 
and November 2003 rating decisions, the June 2004 SOC, and 
the August 2005 supplemental statement of the case (SSOC) of 
the pertinent law and regulations, of the need to submit 
additional evidence on his claim, and of the particular 
deficiencies in the evidence with respect to his claim.

The RO sent the veteran a letter in May 2003 explaining the 
proposed reduction in VA benefits for his service-connected 
residuals of prostate cancer.  The letter, along with an 
enclosed May 2003 rating decision, explained that the RO 
proposed to reduce the veteran's disability rating from 100 
percent disabling to 40 percent disabling based on evidence 
from the veteran's April 2003 VA examination.  The May 2003 
letter notified the veteran that he could "submit medical or 
other evidence to show that we should not make this change."   
The letter advised the veteran that "[t]he best type of 
evidence to submit is a statement from a physician who 
recently treated or examined you" and that "[i]t should 
include detailed findings about the condition(s)."  May 2003 
letter, page 1.  Accordingly, the veteran was informed of the 
information and any medical or lay evidence not previously 
provided to VA that is necessary to substantiate the claim, 
the evidence to be provided by him, and the fact that no 
additional evidence was to be provided by VA.  

In the May 2003 letter, the RO informed the veteran that he 
could himself submit any evidence that was not of record.  
This request was unlimited; that is, it can reasonably be 
read to encompass any and all evidence in the veteran's 
possession.  That letter thus complied with the requirement 
of 38 C.F.R. § 3.159(b)(1) to request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim because the letter informed the veteran 
that he could submit or identify evidence other than what was 
specifically requested by VA.  

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the issue was adjudicated by the RO in November 2003, after 
the May 2003 letter.  Therefore, the timing of the VCAA 
notice is not at issue with regard to this issue since, as 
noted above, the May 2003 letter in essence provided notice 
of the VCAA.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Elements (2)and (3) are not at issue as service connection 
has already been granted for residuals of prostate cancer, 
status post prostatectomy, and the initial rating for this 
disability was assigned in a prior final rating decision.  
Moreover, as explained above, the veteran has received proper 
VCAA notice as to his obligations, and those of VA, with 
respect to his current level of disability and the effective 
date of the reduction, elements (4) and (5).  

In short, for reasons expressed above the Board concludes 
that there is no prejudice to the veteran in Board's 
considering this issue on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

Based on this procedural history, the Board finds that the 
veteran was properly notified of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  The Board finds that all relevant 
evidence necessary for an equitable resolution of this issue 
has been identified and obtained, to the extent necessary.  
The evidence of record includes service medical records, 
private medical records, and a report of VA examination, 
which will be described below.

In his January 2004 Notice of Disagreement, the veteran 
identified private treatment for residuals of his prostate 
cancer.  In a June 2005 letter, the RO asked the veteran to 
submit VA Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs (VA), so 
that VA could obtain the records from that doctor.  The 
veteran did not respond to that letter.

The Court has held that VA's duty to assist the veteran in 
developing the facts and evidence pertinent to a veteran's 
claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  It is the responsibility of veterans 
to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 
383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
The Board concludes that in light of the veteran's 
disinclination to fully cooperate with the process, all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim and that any 
further attempts to assist the veteran in developing his 
claim would result in needless delay, and are thus 
unwarranted.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
issue has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  He testified 
at a videoconference hearing which was chaired by the 
undersigned Veterans Law Judge in January 2006, a transcript 
of the hearing is associated with the veteran's VA claims 
folder.

Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent law and regulations

Disability ratings - in general

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 
4.1.

Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. §§ 4.1, 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).

When any change in evaluation is to be made, the rating 
agency should assure itself that there has been an actual 
change in the conditions, for better or worse, and not merely 
a difference in thoroughness of the examinations or in use of 
descriptive terms.  38 C.F.R. § 4.13.

Specific rating criteria

According to the Rating Schedule, malignant neoplasms of the 
genitourinary system are rated as 100 percent disabling under 
Diagnostic Code 7528.  Following the cessation of surgical, 
X-ray, antineoplastic chemotherapy or other therapeutic 
procedure, the rating of 100 percent shall continue, with a 
mandatory VA examination at the expiration of six months.  
Any change in rating based upon that or any subsequent 
examination shall be subject to the provisions of 38 C.F.R. 
§ 3.105(e).  If there has been no local reoccurrence or 
metastasis, the disability is to be rated on residuals as 
voiding or renal dysfunction, whichever is predominant.  See 
38 C.F.R. § 4.115b, Diagnostic Code 7528.

Voiding dysfunction is to be rated based upon the particular 
condition involved such as urine leakage, frequency, or 
obstructed voiding.  For continual urine leakage, post 
surgical urinary diversion, urinary incontinence, or stress 
incontinence that require the use of an appliance or the 
wearing of absorbent materials, the disability is rated based 
upon the frequency of need to change such appliances or pads.  
When such changing is required less than two times a day, a 
20 percent rating is warranted; when such changing is 
required two to four times a day, a 40 percent disability 
rating is in order; when such changing is required more than 
four times per day, a 60 percent rating is warranted.  38 
C.F.R. § 4.115a.  

When the predominant voiding dysfunction constitutes urinary 
frequency, a 40 percent disability rating is warranted when 
the veteran's daytime voiding interval is less than one hour, 
or he must awake to void five or more times per night.  
38 C.F.R. § 4.115a.

Reductions in ratings

Diagnostic Code 7528 explicitly states that any change in 
rating based upon the mandatory VA examination after six 
months of a 100 percent rating shall be subject to the 
reduction provisions of 38 C.F.R. § 3.105(e).  

(i.) Basis for reduction

Congress has provided that a veteran's disability rating 
shall not be reduced unless an improvement in the disability 
is shown to have occurred.  38 U.S.C.A. § 1155 (West 2002).  
The Court has consistently held that when an RO reduces a 
veteran's disability rating without following the applicable 
regulations, the reduction is void ab initio.  See Greyzck v. 
West, 12 Vet. App. 288, 292 (1999) and cases cited therein.

Prior to reducing a veteran's disability rating, VA is 
required to comply with several general VA regulations 
applicable to all rating-reduction cases, regardless of the 
rating level or the length of time that the rating has been 
in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2005); see 
also Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These 
provisions impose a clear requirement that VA rating 
reductions be based upon review of the entire history of the 
veteran's disability.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991).  Such review requires VA to ascertain, 
based upon review of the entire recorded history of the 
condition, whether the evidence reflects an actual change in 
the disability and whether the examination reports reflecting 
such change are based upon thorough examinations.  Thus, in 
any rating-reduction case not only must it be determined that 
an improvement in a disability has actually occurred but also 
that that improvement actually reflects an improvement in the 
veteran's ability to function under the ordinary conditions 
of life and work.  See Faust v. West, 13 Vet. App. 342, 350 
(2000).

In certain rating reduction cases, VA benefits recipients are 
to be afforded greater protections, set forth in 38 C.F.R. § 
3.344 (2005).  That section provides that rating agencies 
will handle cases affected by change of medical findings or 
diagnosis, so as to produce the greatest degree of stability 
of disability evaluations consistent with the laws and VA 
regulations governing disability compensation and pension.  
However, the provisions of 38 C.F.R. § 3.344(c) specify that 
these considerations are required for ratings which have 
continued for long periods at the same level (five years or 
more), and that they do not apply to disabilities which have 
not become stabilized and are likely to improve.  
Reexaminations disclosing improvement, physical or mental, in 
these disabilities will warrant a reduction in rating.

(ii.) Procedure

Generally, when reduction in the evaluation of a service-
connected disability is contemplated and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and 
reasons.  The beneficiary must be notified at his or her 
latest address of record of the contemplated action and 
furnished detailed reasons therefore.  The beneficiary must 
be given 60 days for the presentation of additional evidence 
to show that compensation payments should be continued at the 
present level.  38 C.F.R. § 3.105(e) (2005).


(iii.) Standard of review

As discussed above, in general, when there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).

The Court has specified the burden of proof with respect to 
ratings reductions claims:

Because the issue in this case is whether the RO was 
justified in reducing the veteran's 60 percent rating, 
rather than whether the veteran was entitled to 
"reinstatement" of the 30 percent rating, the Board was 
required to establish, by a preponderance of evidence 
and in compliance with 38 C.F.R. § 3.344(a), that a 
rating reduction was warranted.

See Brown, 5 Vet. App. at 421; see also Kitchens v. Brown, 7 
Vet. App. 320, 325 (1995).

Analysis

Factual background

The Board believes that a brief factual background will aid 
in an understanding of its decision.

The evidence in this case reflects that adenocarcinoma of the 
prostate was diagnosed in June 2002.  The veteran underwent a 
radical retropubic prostatectomy in July 2002.  

In an October 2002 rating decision, service connection was 
granted for residuals of prostate cancer, status post 
prostatectomy, based on presumed exposure to herbicides in 
Vietnam.  A 100 percent disability rating was assigned 
effective July 10, 2002.

As has been described in the law and regulations section 
above, Diagnostic Code 7528 calls for with a mandatory VA 
examination at the expiration of six months
after surgery or other therapeutic procedure, with possible 
re-rating to follow.  In this case, following an examination 
in April 2003, the RO issued a rating decision in May 2003 
that proposed the reduction in the disability rating for the 
veteran's service-connected residuals of prostate cancer, 
status post prostatectomy.  The veteran was advised of this 
proposed reduction in a letter dated May 16, 2003; he did not 
submit any additional evidence at that time.  The RO issued a 
rating decision in November 2003, implementing the proposed 
reduction, effective February 1, 2004.  The veteran was 
notified of the reduction by letter dated November 7, 2003.  
This appeal followed.

Discussion

For reasons expressed below, the Board concludes that the 
reduction in the assigned disability rating from 100 percent 
to 40 percent was done in a procedurally correct manner, and 
that the evidence does not demonstrate that a continuation of 
the initially assigned 100 percent rating is appropriate.

When his rating was reduced effective February 1, 2004, it 
had been in effect for less than five years, and the 
provisions of 38 C.F.R. § 3.344 do not apply.  Therefore, 38 
C.F.R. § 3.344(a) and (b) are not for application, and a 
single reexamination disclosing improvement in the disability 
is sufficient warrant reduction in a rating.  See 38 C.F.R. § 
3.344(c).  

As has been alluded to above, a VA examination is made 
mandatory for a rating prostatectomy residuals under 
Diagnostic Code 7528 following at least six months of award 
of a 100 percent rating.  See 38 C.F.R. § 4.115b.  A VA 
genitourinary examination was in fact conducted in April 
2003, as required by the regulation.  That examination formed 
the basis for the subsequent reduction in the assigned 
disability rating.  The veteran was duly informed of the 
proposed reduction in the May 2003 letter described in the 
VCAA discussion above, and he was offered the opportunity to 
identify and/or submit evidence.  

Based on this factual and procedural history, the Board 
concludes that the reduction was done in accordance with the 
procedure set forth in VA regulations, to include Diagnostic 
Code 7528 and 38 C.F.R. § 3.105(e).

The Board will now move on to a discussion of the substance 
of the veteran's claim, namely that he is entitled to a 100 
percent disability rating for residuals of the service-
connected prostate cancer.  

The Board initially observes that in addition to the 40 
percent (formerly 
100 percent) disability rating assigned for the prostate 
cancer residuals, service connection is in effect for 
impotence associated with the service-connected prostate 
cancer.  In addition, the veteran is entitled to special 
monthly compensation based on loss of use of a creative 
organ.  See 38 U.S.C.A. § 1114 (West 2002).  These separately 
rated manifestations are not the subject of the Board's 
inquiry. 

The VA examination in April 2003 revealed that there was no 
recurrence of the veteran's prostate cancer.  His prostate 
had been completely removed, and there was no evidence of 
metastasis.  

The veteran's argument in essence is that his rating should 
not be reduced because he should not be considered cancer-
free for at least five years after his prostatectomy.  The 
Board disagrees.  Although the veteran might not be 
considered cancer-free for insurance coverage purposes 
regarding pre-existing conditions, the competent medical 
evidence of record shows that there is no current prostate 
cancer.  Specifically, July 2002 biopsies of lymph nodes in 
the pelvic area were negative for metastatic disease.  

The veteran does not contend that he has any specific 
manifestations of the prostate cancer (aside from impotence, 
which as discussed above has been separately rated and is not 
the subject of this appeal; and urinary frequency, which will 
be discussed below).  Rather, he cites data indicating that 
there is a 100 percent probability that that some cancerous 
residuals remain in his body.  The veteran also contends that 
and that there is a chance that his prostate cancer 
metastasized.  He has presented no medical evidence of this, 
and instead has speculated that this may be so.  

The veteran, however, is not competent to assert that he 
still has cancer.  Similarly, he is not competent to 
challenge the adequacy of the April 2003 VA examination or 
the reliability of prostate specific antigen (PSA) testing.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
see also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  

The Board has reviewed all of the evidence of record, and 
finds that the medical evidence demonstrates that there has 
been no local reoccurrence or malignancies of the prostate 
and no metastasis.  Evidently, the veteran receives no 
treatment for cancer currently, aside from follow-up visits 
to health care providers to ascertain that he does not have 
metastatic cancer.  There is no indication that the prostate 
cancer in fact metastasized.  

In short, there is of record no evidence which would justify 
the maintenance of the initially assigned 100 percent rating 
under Diagnostic Code 7528.  

Actual, medically identified residuals of the veteran's 
service-connected prostate cancer include urinary frequency 
and incontinence that requires the use of pads.  The April 
2003 VA examination report reflects that during the day, the 
veteran urinates eight times in intervals of 20 minutes 
during the day and that during the night, he urinates four 
times in intervals of 60 minutes.  The veteran did not have a 
problem starting urination, but he had urine incontinence, 
which required a pad as often as one time a day.  He did not 
require an appliance.  There was no indication that the 
veteran had renal dysfunction of constant or recurring 
albumin.

Pursuant to the VA Rating Schedule, the evaluation of the 
disability in question must be based upon voiding dysfunction 
or renal dysfunction, once therapy has ceased and once 
medical evaluation has shown no recurrence of the neoplasm.  
There is no evidence of renal dysfunction, so the Board's 
inquiry will focus on voiding dysfunction.  See 38 C.F.R. §§ 
4.115a, 4.115b, Diagnostic Code 7528.

As for voiding dysfunction, the veteran is receiving the 
maximum rating, 40 percent,  for urinary frequency.  See 
38 C.F.R. § 4.115a.  However, a 60 percent rating is 
available for urinary leakage.  Therefore, the question is 
whether the RO properly reduced the disability rating to 40 
percent based on urinary leakage.  

As noted above, the April 2003 VA examiner noted that the 
veteran required the use of a pad once a day and did not 
require an appliance.  At the January 2006 hearing, he 
testified that he had to use absorbent materials if he was 
unable to go to a bathroom for more than an hour but that he 
hated to use them.  Hearing Transcript, pages 18-19.  He did 
not indicate at the hearing that he was or had been 
constantly changing absorbent materials more than four times 
a day.  

Accordingly, the Board finds that at the time of the November 
2003 rating reduction decision, and up to the present time, 
the veteran has urine leakage that did not require the use of 
appliance or the wearing of absorbent materials which must be 
changed more than four times a day.  Accordingly, the 
reduction from 100 percent to 40 percent (not 60 percent) was 
warranted based on the evidence of record.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the preponderance of the evidence is 
against the veteran's claim of entitlement to restoration of 
the veteran's 100 percent disability rating for residuals of 
prostate cancer, status post prostatectomy.  The benefit 
sought on appeal is accordingly denied.


ORDER

Entitlement to restoration of a 100 percent disability rating 
for residuals of prostate cancer, status post prostatectomy, 
is denied.

REMAND

2.  Entitlement to an increased disability rating for 
service-connected degenerative joint disease of the cervical 
spine, currently evaluated as 20 percent disabling.

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
issue must be remanded for further evidentiary development.

Reasons for remand

VA examination

At the January 2006 hearing, the veteran testified that his 
cervical spine disability had worsened in the last two years.  
Under the circumstances here presented, the Board believes 
that a current medical examination for the veteran's cervical 
spine disability is necessary.  See Snuffer v. Gober, 10 Vet. 
App. 400 (1997) [a veteran is entitled to a new VA 
examination where there is evidence that the condition has 
worsened since the last examination].

Private medical records

The veteran authorized the release of records from Dr. O. in 
a March 2004 VA Form 21-4142.  These records have not been 
obtained and, since they may shed light on the matter of the 
current level of disability, they need to be obtained.

Accordingly, this issue is REMANDED for the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should request the records from 
Dr. O.  Any such treatment records so 
obtained should be associated with the 
veteran's VA claims folder.

2.  VBA must arrange for the veteran to 
undergo an examination to determine the 
severity of his service-connected 
cervical spine disability.  The report of 
the examination should be associated with 
the veteran's VA claims folder.

3.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, VBA should again review the 
record and readjudicate the veteran's 
claim for an increased rating for his 
service-connected cervical spine 
disability.  If the decision remains 
unfavorable to the veteran, a 
supplemental statement of the case (SSOC) 
should be prepared.  The veteran should 
be provided with the SSOC and an 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).




______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


